Mr. Justice Wiieelee
delivered the opinion of the court.
The appellant was indicted under the “act to suppress-gaming,” of 1840, 4 Stat. secs. 3, 4, p. 106.
It appears from the record that on the 30th of September,. 1846, the grand jury presented in court the indictment, which, is as follows:
“ The State of Texas, County of Walker.
“In the district court of the seventh judicial district for the state of Texas, begun and holden at Huntsville, in said county, on Monday, the twenty-eighth day of September, eighteen hundred and forty six.
“ The grand jurors in and for the county of Walker, and state-of Texas, being elected, tried, impaneled, sworn and charged to inquire in and for the body of the county aforesaid, in the-name and by the authority of the state of Texas, upon their oath present, that Thomas T. Bailey, late of said county, yeoman, at Huntsville, in the county aforesaid, on the twenty-seventh day of September, eighteen hundred and forty-six, did then and there bet at a faro bank, contrary to the form of the-sfcatute in such case made and provided, and against the peace- and dignity of the state.” Signed, “ Sam’l D. Hay, district attorney for the seventh judicial district.” The indictment was indorsed, “ A true bill; Robert Smither, foreman of' the grand jury,” and also with the names of the witnesses on whose testimony it had been found.
There was a conviction; a motion for a new trial overruled,, and, subsequently, a motion in arrest of judgment, which was-also overruled.
It does not appear upon what ground the motion for a new *204trial was predicated. There is none disclosed in the record;, and we are of opinion that it was rightly refused.
The same must be said of the motion in arrest of judgment.. "We have inspected the record, and find no error; the indictment is, in our opinion, sufficient, and the proceedings and conviction regular and legal. We are of opinion, therefore,, that the judgment be affirmed.
It is ordered, therefore, that this decision be certified to the said district court, with instructions to proceed to pronounce such sentence herein as the law directs, and as the said court ought to have pronounced, had no appeal been taken, and that such other and further proceedings be had iii the premises as to tthe law may appertain.